Citation Nr: 1212579	
Decision Date: 04/05/12    Archive Date: 04/11/12

DOCKET NO.  10-45 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to an effective date prior to November 14, 2005, for the grant of service connection for allergic rhinitis (also claimed as sinusitis).

3.  Entitlement to an initial compensable evaluation for allergic rhinitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from March 1994 to August 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2010 and October 2010 rating decisions by the Department of Veterans Affairs (VA).  The August 2010 rating decision was issued by the Remand and Rating Development Team located at the Regional Office (RO) in Huntington, West Virginia.  The October 2010 rating decision was issued by the RO in Houston, Texas, which retained jurisdiction over this matter based upon the Veteran's place of residence.

The RO's August 2010 rating decision granted service connection at a noncompensable evaluation for allergic rhinitis (also claimed as sinusitis), effective November 14, 2005.  The Veteran timely file an appeal of this decision seeking an earlier effective date for the award of service connection and an increased initial evaluation.

The RO's October 2010 rating decision denied entitlement to service connection for posttraumatic stress disorder.  The Veteran timely filed an appeal of this decision.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 77(a)(2) (West 2002).

The issue of entitlement to an initial compensable evaluation for allergic rhinitis is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center in Washington, DC.


FINDINGS OF FACT

1.  The evidence of record establishes that the Veteran has PTSD, which has been attributed to his military service.  

2.  On March 14, 2005, the Board issued a decision which denied service connection for sinusitis, and following the dismissal of an appeal of the Board's denial of that claim by the United States Court of Appeals for Veterans Claims (Court), it became final.  

3.  The RO's August 2010 rating decision granted service connection for allergic rhinitis (also claimed as sinusitis), effective November 14, 2005.  

4.  At no time between March 14, 2005, and November 14, 2005, did the Veteran file to reopen his claim seeking service connection for allergic rhinitis (also claimed as sinusitis).


CONCLUSIONS OF LAW

1.  PTSD was incurred during military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2011); 75 Fed. Reg. 39843 (July 13, 2010).  

2.  Entitlement to an effective date prior to November 14, 2005, for the award of service connection for allergic rhinitis (also claimed as sinusitis), is not warranted.  38 U.S.C.A. §§ 5101(a), 5107, 5110 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.1(p)(r), 3.155, 3.157, 3.400, 20.1100, 20.1104 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the claims on appeal herein, VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements apply to all five elements of a service connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

As for the Veteran's claim seeking service connection for PTSD, the Board is granting in full the benefit sought on appeal.  Accordingly, if any error was committed with respect to the duty to notify or the duty to assist, such error was harmless and need not be further considered.  

As for his earlier effective date claim, once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Even so, a March 2009 letter to the Veteran informed him that an effective date for the award of benefits would be assigned if service connection was granted, and the letter discussed the factors considered in establishing the effective date.  Therefore, no further notice as to this claim is needed.

The duty to assist has also been satisfied in this case.  VA has obtained the Veteran's service treatment and service personnel records, and his identified VA and private medical treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Finally, there is no indication in the record that additional evidence relevant to the issues being decided herein is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

I.  Service Connection for PTSD

Service connection may be granted for disability due to a disease or injury which was incurred in or aggravated by active service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (2009); a link, established by medical evidence, between current symptoms and an inservice stressor; and credible supporting evidence that the claimed inservice stressor occurred.  38 C.F.R. § 3.304(f).  The United States Court of Appeals for Veterans Claims has held that

[w]here it is determined, through recognized military citations or other supportive evidence, that the Veteran was engaged in combat with the enemy and the claimed stressors are related to such combat, the Veteran's lay testimony regarding claimed stressors must be accepted as conclusive as to their actual occurrence and no further development for corroborative evidence will be required, provided that the Veteran's testimony is found to be "satisfactory," e.g., credible, and "consistent with the circumstances, conditions, or hardships of [combat] service."

Zarycki v. Brown, 6 Vet. App. 91, 98 (1993); see also 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304.  Furthermore, if the claimant did not engage in combat 
with the enemy or if the claimed stressors are not related to combat, then the claimant's testimony alone is not sufficient to establish the occurrence of the claimed stressors, and his testimony must be corroborated by credible supporting evidence.  Cohen v. Brown, 10 Vet. App. 128 (1997); Moreau v. Brown, 9 Vet. App. 389 (1996); Dizoglio v. Brown, 9 Vet. App. 163 (1996).  Service department records must support, and not contradict, the claimant's testimony regarding noncombat stressors.  Doran v. Brown, 6 Vet. App. 283 (1994).

Effective July 12, 2010, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.

Specifically, the final rule amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows:

(f)(3) If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved psychological or psycho-physiological state of fear, helplessness, or horror.

Compare 38 C.F.R. § 3.304(f) (2009) with 75 Fed. Reg. 39843 (2010).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Historically, the Veteran served on active duty in the Air Force from March 1994 to August 1996.  His report of separation, Form DD 214, listed his in-service specialty as security forces apprentice.

In May 2009, the Veteran filed a claim seeking service connection for PTSD due to his claimed in-service stressor of having witnessed an airman's suicide attempt.  Specifically, in an August 2009 statement, the Veteran indicated that during basic training, sometime between March 22, 1994 to April 8, 1994, while he was assigned to the 331 BMTS, FLT 218, he entered a restroom where he discovered an airmen who had been bleeding extensively from his wrists, who had lost a large amount of blood, and who was barely coherent.  After seeking treatment for the airmen, the Veteran indicated that he was asked to clean the restroom area, but refused.  He reported that he could smell the blood and was in horror.

An April 2009 VA treatment report noted the Veteran's in-service history of trauma involving his having witnessed a fellow airmen's attempted suicide.  Following a mental status examination, the report concluded with a diagnosis of PTSD.  A May 2009 VA mental health consultation report noted the Veteran's in-service history of having witnessed a fellow airmen who had cut his own wrists in a suicide attempt.  Following a mental status examination, the report concluded with a diagnosis of PTSD.  Subsequent VA treatment records reflect additional diagnoses of PTSD based upon this same reported incident.

An October 2009 memorandum in the Veteran's file from the RO's U.S. Army and Joint Services Records Research Center (JSRRC) Coordinator noted that the Veteran's alleged stressor could not be verified as it was based on a personal trauma incident, and that the JSRRC "did not house record dealing with personal trauma incidents."

An October 2010 memorandum from the JSRRC Coordinator noted that there was insufficient information which could be used to verify the Veteran's claimed stressor.  In support of this finding, the JSRRC Coordinator indicated that the Veteran's reported stressor did not offer "reasonable ground for being believed to cause any claimed PTSD."

A November 2011 statement from the Veteran's parents noted that the Veteran had informed them, during his military service, of his having witnessed the attempted suicide incident and having been asked to clean the area afterwards.  

Initially, the Board finds that the objective evidence does not show that the Veteran engaged in combat.  A review of his service personnel records, including his reports of separation, Form DD 214, revealed no decorations, medals, badges, or commendations confirming the Veteran's participation in combat were indicated.  

As the Veteran is not shown to have participated in combat, the Veteran's assertions of service stressors are not sufficient to establish their occurrence.  Rather, a service stressor must be established by official service records or other credible supporting evidence.  38 C.F.R. § 3.304(f); Pentecost v. Principi, 16 Vet. App. 124 (2002); Fossie v. West, 12 Vet. App. 1 (1998); Cohen v. Brown, 10 Vet. App. 128 (1997); Doran v. Brown, 6 Vet. App. 283 (1994).  

In reviewing the Veteran's claim, the Board finds that the Veteran has submitted credible support evidence in support of his claim.  Specifically, the November 2011 statement from the Veteran's parents noted that the Veteran, during his military service, discussed his having witnessed the attempted suicide.  The Veteran's parents are considered competent to make these statements, and there is no evidence of record which contradicts these statements.  

While the JSRRC Coordinator apparently determined that the Veteran's reported stressor did not provide a reasonable basis for his PTSD, this statement goes to the adequacy of the stressor, not its verification.  The JSRRC Coordinator is not competent to express an opinion as to the adequacy of a reported PTSD stressor.

Accordingly, the Board finds that the Veteran's claimed inservice stressor has been verified, and the medical evidence of record reflects that this incident led to his subsequent diagnosis of PTSD.

Given the foregoing, the Board finds that the evidence is at least in equipoise as to whether the Veteran has PTSD that is related to his traumatic experience in service.  Accordingly, the Board resolves reasonable doubt in the Veteran's favor and finds that the evidence supports a grant of entitlement to service connection for PTSD.  38 U.S.C.A. § 5107(b).

B.  Earlier Effective Date for the Grant of Service Connection for 
Allergic Rhinitis (also claimed as Sinusitis)

In September 1996, the Veteran filed his original claim seeking service connection for a sinus condition.  In May 1997, the RO issued rating decision which denied the Veteran's claim based upon the Veteran having returned to active duty service.

A May 1997 statement from the Veteran indicated that he had changed his mind about returning to active duty military service.

In July 1997, the RO issued a rating decision which denied service connection for sinusitis, and the Veteran filed a timely notice of disagreement (NOD) with that action in September 1997.  Following the submission of additional evidence, the RO issued a July 1998 rating decision which denied service connection for sinusitis, based on a finding that new and material evidence had not been received to reopen a previously denied claim of service connection for sinusitis.  The RO apparently overlooked the fact that the Veteran had previously filed a timely NOD and that the September 1996 claim was therefore still in open status.  The Veteran also perfected an appeal of the July 1998 decision.  

In a December 2000 decision, the Board reopened the previously denied claim of service connection for sinusitis and remanded the reopened claim back to the RO for additional development of the record.  

Following additional development and consideration by the RO, a March 2005 Board decision, in pertinent part, denied the Veteran's claim seeking entitlement to service connection for sinusitis. 

On March 21, 2005, the Veteran filed a motion for reconsideration of this decision with the Board.  In July 2005, the Veteran's representative requested that the motion for reconsideration be withdrawn as the Veteran was seeking to appeal the Board's decision to the Court.  On August 18, 2005, the Board dismissed the Veteran's motion for reconsideration.

In March 2006, the Court issued an Order that, in pertinent part, dismissed the Veteran's appeal of the issue of entitlement to service connection for sinusitis.

A March 2006 RO letter to the Veteran noted that he had filed a claim on November 14, 2005.  In April 2006, the Veteran responded with a statement indicating that he did not have any more evidence to submit in support of his claim filed on November 14, 2006.

A June 2006 rating decision denied, in pertinent part, the Veteran's claim seeking service connection for sinusitis.  In doing so, it appears that the RO reopened the Veteran's previously denied claim of service connection, as evidenced by the December 2006 SOC.  

In an October 2007 Board decision/remand, the Board reopened the previously denied claim of service connection for sinusitis, and remanded this matter back to the RO, via the Appeals Management Center, for additional development of the record.  In doing so, the Board recharacterized the Veteran's condition as sinusitis with allergic rhinitis to comport with the Veteran's contentions and the medical evidence of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).

Following the development requested by the remand portion of the Board's October 2007 decision, the RO issued an August 2010 rating decision which granted service connection at a noncompensable evaluation for allergic rhinitis (also claimed as sinusitis), effective November 14, 2005.  

The Veteran is seeking an effective date prior to November 14, 2005, for the award of service connection for allergic rhinitis (also claimed as sinusitis).  He contends that the effective date should be the date of his original claim for a sinus condition in September 1996.

Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim or a claim reopened after final disallowance, will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400 (2011).  The effective date of the grant of benefits based on a reopened claim shall be the date of receipt of claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(r).

A "claim" is defined in the VA regulations as "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p) (2011).  An informal claim is "[a]ny communication or action indicating an intent to apply for one or more benefits."  38 C.F.R. § 3.155(a) (2011).  VA must look to all communications from a claimant that may be interpreted as applications or claims - formal and informal - for benefits and is required to identify and act on informal claims for benefits.  Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).

The provisions of 38 U.S.C.A. § 5110(a) and 38 C.F.R. § 3.400 are clear that an award of service connection "shall" not be earlier than the date of receipt of application therefor.  

The Veteran's original claim of entitlement to service connection for a sinus condition was denied by the Board's March 2005 decision, which, in pertinent part, was later dismissed by the Court.  This decision is final.

Initially, the Board notes that the Veteran's November 14, 2005, claim to reopen is not found in his claims file.  Nevertheless, the Board finds that a remand to locate this document is not required.  The RO has already granted service connection effective November 14, 2005, and the date of the filing of this claim is not in dispute.  Specifically, statements after November 14, 2005, by both the RO and the Veteran, reference November 14, 2005, as the date of the claim.  Finally, this document is not relevant to the Veteran's contentions that service connection should be granted back to his original claim in 1996.

As noted above, the Board issued a decision which denied service connection for sinusitis in March 2005.  This decision is final.  See 38 U.S.C.A. §§ 7103(a), 7104(a), (b), 7261(a)(3); 38 C.F.R. § 20.1100(a), 20.1104.  

Generally the effective date of the grant of benefits based on a reopened claim shall be the date of receipt of claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(r).  Accordingly, there is no basis shown to award an effective date for service connection going back to the Veteran's original claim filed in 1996.

Following the Board's March 14, 2005, decision, the earliest submission by the Veteran evidencing an attempt to reopen his claim seeking service connection was November 14, 2005.  See 38 C.F.R. §§ 3.1, 3.155.  All contact with the Veteran subsequent to the Board's March 2005 final decision and prior to the currently assigned effective date of November 14, 2005, consists of statements relating to the Veteran's motion for reconsideration of the Board's decision and the Veteran's appeal of the Board's March 2005 decision.  The Veteran's motion for reconsideration was eventually withdrawn by the Veteran's representative in July 2005, and the Veteran's appeal of the Board's March 2005 decision was subsequently dismissed by the Court's Order in March 2006.  

Under these circumstances, the Board concludes that an effective date prior to November 14, 2005, for the award of service connection for allergic rhinitis (claimed as sinusitis) is not warranted. 

In addition, the earliest medical evidence of record linking the Veteran's current sinus disability to his military service was received in October 2006.  Hence, even assuming that the Veteran's earlier communications constituted an earlier claim to reopen, the earliest date entitlement arose was after November 14, 2005.  38 C.F.R. § 3.400(r).

Accordingly, an earlier effective date, prior to November 14, 2005, for the grant of service connection for allergic rhinitis (also claimed as sinusitis), is not warranted.


ORDER

Service connection for PTSD is granted.

An earlier effective date, prior to November 14, 2005, for the grant of service connection for allergic rhinitis (also claimed as sinusitis), is denied.


REMAND

The Veteran is seeking an initial compensable evaluation for his service-connected allergic rhinitis. 

After reviewing the Veteran's claims file, the Board finds there is a further duty to assist the Veteran with his claim herein.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  

The Veteran's most recent VA examination of the nose, sinus, larynx and pharynx was conducted in November 2009.  The examination report notes the Veteran's complaints of six non-incapacitating episodes per year consisting of headache and sinus pain.  Following a physical examination, the report concludes that there was no clinical evidence of a problem associated with sinusitis with allergic rhinitis.  In support of this conclusion, the VA examiner noted that his VA treatment records were devoid of any treatment for or diagnosis of chronic sinusitis or chronic allergic rhinitis, and that there was no record of antibiotic prescription for this condition.
A July 2010 addendum to this examination noted the VA examiner's opinion that there was evidence consistent with a finding of allergic rhinitis.  The VA examiner also noted that there were no objective findings at that time which reliably or accurately diagnose sinusitis, either acute or chronic.  

However, a review of the Veteran's claims file revealed evidence of potential error in the above VA examination findings, and an increase in severity of this condition.

In a December 2009 statement, the Veteran reported that he had been prescribed antibiotics for his sinus condition.  In support of this statement, he submitted a copy of his May 2009 prescription for Amoxicillin.

A December 2009 addendum to a VA treatment report noted that the Veteran's x-ray examination revealed that he would benefit from a z-pak.  

On his September 2010 substantive appeal, the Veteran reported that he was having more than six non-incapacitating episodes per year of sinusitis.

A November 2010 VA treatment report concludes with an assessment of chronic sinusitis.  A January 2011 VA treatment report note a diagnosis of sinusitis, recurrent by history; and rhinitis, rule out allergic, well-controlled.  More recently, a December 2011 VA treatment report reflects that the Veteran had been diagnosed with acute sinusitis and that he had been prescribed clarithormycin for a period of 10 to 14 days. 

Under these circumstances, the RO should schedule the Veteran for a VA examination to ascertain the current severity of his allergic rhinitis.  38 C.F.R. § 3.159(c)(4)(i); see Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (finding that a Veteran is entitled to a new examination after a two-year period between the last VA examination and the Veteran's contention that the pertinent disability had increased in severity); see also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (holding that VA's statutory duty to assist includes a thorough and contemporaneous medical examination).  Moreover, the RO, with the assistance of the Veteran, must also attempt to obtain the Veteran's updated treatment records.

Accordingly, the case is remanded for the following actions:

1.  The RO must contact the Veteran to provide him an opportunity to identify all VA and non-VA medical providers who have treated him for his allergic rhinitis since December 2011.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  All efforts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain the identified records, the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) notify the Veteran that that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

2.  The Veteran must be afforded an appropriate VA examination to determine the current severity of his status allergic rhinitis.  All indicated tests must be accomplished.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination.  The examiner must describe all manifestations of the service-connected allergic rhinitis.  Specifically, the examiner must indicate how many incapacitating episodes per year requiring prolonged (lasting four to six weeks) antibiotic treatment the Veteran has had due to this condition; and how many non-incapacitating episodes (characterized by headaches, pain, and purulent discharge or crusting) the Veteran has per year due to this condition.  The examiner must provide a comprehensive report and the report prepared must be typed.

3.  The VA examination report must be reviewed to ensure that they are in complete compliance with the directives of this remand.  If any report is deficient in any manner, the RO must implement corrective procedures.

4.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the remaining claim on appeal must be readjudicated.  If the claim remains denied, a supplemental statement of the case addressing all evidence received must be provided to the Veteran and his representative, and after the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

5.  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


